Citation Nr: 0528369	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-20 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for decreased visual 
acuity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to September 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2003, a statement of the case 
was issued in July 2003, and a substantive appeal was 
received in July 2003.

A June 2003 rating decision granted service connection for 
arthritis of right knee, and mechanical low back pain 
associated with shortening of the right knee.  Consequently, 
these issues are no longer in appellate status.


FINDING OF FACT

The veteran's decreased visual acuity is due to refractive 
error and is not a disability for the purposes of entitlement 
to VA compensation benefits.


CONCLUSION OF LAW

Service connection for decreased visual acuity due to 
refractive error is precluded by governing regulations.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in May 2002.  
The letter predated the September 2002 rating decision.  See 
id.  The VCAA letter notified the veteran of what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The May 2002 
letter clearly advised the veteran of the evidence necessary 
to substantiate his claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and a post-service vision 
examination.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim, and the Board finds that a VA 
examination is not necessary in this case.  38 C.F.R. 
§ 3.159(c)(4).   

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

In November 2001, the veteran claimed entitlement to service 
connection for vision disability claiming that his vision had 
gradually deteriorated during service due to working in 
confined and dark areas, flight deck operations, and due to 
an injury to his left eye.

In the present case, there is no medical evidence of disease 
or injury to the veteran's eyes during service.  The 
veteran's vision was documented prior to active duty service 
in May 1985 as 20/25 in the right eye and 20/20 in the left 
eye.  A September 1986 induction examination reflects that 
the veteran's vision was 20/20 in both eyes.  A January 1990 
routine examination performed in service reflects uncorrected 
distant vision of 20/50 in both eyes, and uncorrected near 
vision as 20/50 in the right eye and 20/40 in the left eye, 
with uncorrected vision of 20/20 in both eyes.  The 
assessment was compound myopic astigmatism.  An examination 
performed for separation purposes in August 1990 reflects 
vision as 20/25 in the right eye, and 20/40 in the left eye.  
The examiner recommended glasses.  Service medical records 
did not reflect an injury to the left eye.  An April 2000 
examination shows uncorrected vision of 20/20 in the right 
eye, and 20/80 in the left eye, with corrected vision as 
20/20 in both eyes.  The medical evidence of record reflects 
that the veteran's visual acuity may have decreased during 
service, however, there is no medical evidence of record to 
suggest any superimposed eye disability during active duty 
service.  Therefore, the veteran's claim of service 
connection for defective vision is based upon refractive 
errors of the eye.  Thus, the veteran's claim must be denied 
as a matter of law.  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


